‘Case 7:19-mc-00396-NSR Document1 Filed 08/26/19 Page 1of3

MISCELLANEOUS C

ASE COVER SHEET: *--

 

PLAINTIFFS
ABC

Attorney's (Firm Name, Address, and Telephone Number}
Winston & Strawn LLP, 200 Park Ave., New York, NY, 10166, Tel.: (242) 294-6700

Winston & Strawn LLP, 1700 K Street, N.

W., Washington, D.C, 20908, Tel.: {202}
282-5000 :

 

DEFENDANTS
XYZ

Attorneys (lf Known)
Gillian Grossman and Samuel Adelsberg, Assistant U.S.

Attorneys, U.S. Attorney's Office, Southern District of

New York, 300 Quarropas St., White Plains, N.Y. 10604

 

DESCRIPTION OF CASE
Motion for an Order RegardingPrivileges

Has this or a similar case been previously filed In SONY ?

No? [A ves? [| Judge Previously Assigned
If yes, was this case: vot.L_| Invol. [] Dismissed. No|_| Yes T 7]

If yes, gi

ve date & Case No.

 

NATURE OF CASE

 

[_] M 08-85 Motion to Compel

[_] M 08-85 Motion to Quash

[] M 08-86 Internet infringement
M 08-88 Surety Companies

M 08-425 Sureties Proceedings

M 11-03 SEC Litigation to Freeze Account

M 14-188 GJ Subpoenas - Unsealed

M 11-189 GJ Subpoenas - Sealed

["] M 16-88 Sale of Unclaimed Seamen's’ Effects

[[] M 18-66 Forfeiture Proceedings - Funds Held in trust.
28 USC 1746

[_] M 18-302 Registration of a Judgment from Another
District

LJ M 18-304 Administrative Subpoena Proceedings

[] M 18-305 Registration of Student Loan Judgment

Cl M 18-981 Nonjudicial Civil Forfeiture Proceeding

[_] M 19-25 Order Authorizing IRS Officer to Enter
Premises for Levy

L] M 19-58 General Bonds in Admiralty Purs. to Local
Admiralty Rule 8

ry M 19-63 Receivers - Property in Other Districts

[_] M 49-78 Denial to Sue In Forma Pauperis

(_} M 22-1 Designation by U.S, Attomey of Individual to
accept service of summons end complaint

[_] M 22-2 Designation of individual to issue certified
copies in bankruptcy part

[1] M 23 Petition to Perpetuate Testimony

[J M 25-1 Order for Entry to Effect Levy - IRS Matter

[_] M 25-2 Permission to have access to safe deposit
boxes

LT M 26-1 Proceeding to Enforce
National Credit Union

Rey. 04/2019

C]
UJ
LJ
LJ
Cl

Order of Administrator -

CT M 26-2 Application to Enforce Administrative Order
Rule 5A Rule of Division of Business among District
Judges

[] M 28 Warrant for Entry & Inspection of Premises

[_] M 29 Privacy Act Application

[] M 30 Privacy Act Application

[J] M31 Order of Commoaity Exchange Commission
Directing Person to Pay Money

[_] 32 Petition for Writ to Produce Federal Prisoner in
State Court

[1] M 33 Inspection Warrant - Department of Energy

[7] M 34 Order of Another District Court that the State
Court Produce

(_] M 35 Order to Stay Transfer of Federal Prisoner

[_} M 36 National Labor Relations Board

[] ™ 37 Application to Re-Open Clvil Case(s) that are
more than 25 years old

[_] M38 Application for Reassignment of Bankruptcy
Proceeding

Cj M 39 Application for Discovery and Inspection of
Defendant Detained in Federal Prison

[_] M41 Order of Retum of 28:2254/2256 Petition

[_} M 42 Order Denying Stay of Deportation

[-] M43 Contempt of Court in Bankruptey

[1] M44 Claim Compensation under Longshoremen &
Harbor Workers Compensation Act

[_] M 46 Order From Another District for Public Viewing

O M 47 Bankruptcy Cases - Before Appeal Filed

[_] M 475 Transmission of Proposed Findings of Fact and
Conciusions of Law

CC M 48 Application for Appointment of Counsel - No Case
in This Court

[_] M 49 Order Denying Commencement of Civil Action

 
Case 7:19-mc-00396-NSR Document 1

NATURE OF CASE CONTINUED.

CT M 51 Order to Show Cause - Case Being Transferred
from Northern District of New York

r M 52 Application for Leave to File a Complaint

["] M53 Order Barring Individual from Entering
Courthouse Building

| M 54 Immigration Naturalization - Order Delaying
Deportation

| M 55 Petition for Appointment of impartial Umpire
Labor Management Relations Act and Others

CJ M 58 Application for Extension of Time to File Patition
for Removal

C1 M 59 Application to Produce Federal Prisoner in State

Court
C] M 67 Notice of Eviction to Squatters (USA Cases)

Filed 08/26/19 Page 2 of 3

[-] M71 Application re: Federal Rules Cr. 14 (e){2)

[_] mM 72 Order of Attachment of Another District - EDNY

F] M 73 Subpoena to Government Agency

L] ™ 75 Application for Writ of Garnishment

L_] M 76 Central Violations Bureau

CJ M77 Application to have subpoena issued to person
living in this district regarding action in foreign country
or tribunal

C] M 90 Order of Attachment

[_] M 93 Letters Rogatory

M 94 Other Motion for Order Re Priviteges

 

 
Case 7:19-mc-00396-NSR Document1 Filed 08/26/19 Page 3 of 3

 

DO YOU CLAIM THIS CASE IS RELATED TO A MISCELLANEOUS CASE NOW PENDING IN THE SDNY? IF SO, STATE;

JUDGE MISCELLANEOUS CASE NUMBER

 

NOTE: Please submit at the time of filing an explanation of why cases are deemed related

 

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

ABC

 

DEFENDANT(S) ADDRESS(ES) AND COUNTY(ES)

XYZ

 

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, [HAVE BEEN UNABLE, WITH REASONABLE DILIGENGE, TO ASCERTAIN THE -
RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS: —_

 

CHECK ONE: AT LEAST ONE PARTY IS PROSE No f¥] Yes [_]
CHECK ONE: THIS ACTION SHOULD BE ASSIGNED TO WHITE PLAINS [Y¥] MANHATTAN [_]

 

DATE SIGNATURE OF ATTORNEY OF RECORD ADMITTED TO PRACTICE IN THIS DISTRICT

8/26/2019 Abbe David Lowell [_]u.s. coveRNMENT ATTORNEY

[]No

[V7] YEs (DATE ADMITTED Mo, sPril YR. 2001,
ATTORNEY BAR CONE # AL2981

  

RECEIPT # AL,

Ruby J. Krajick, Clerk of Court, Dated

 

 

by Rev. 642019

 
